Citation Nr: 9919399	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to accrued benefits for service connection 
for prisoner of war-related disabilities.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The service department has certified that the veteran had 
recognized military service from November 1941 to June 1946 
with prisoner of war (POW) status between April 10, 1942 and 
June 2, 1942.  The veteran died in March 1987.  The surviving 
spouse is the appellant.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) denying service connection for cause of 
death and legal entitlement to payment of accrued benefits.  

In February 1999, the RO denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C. § 1318.  The RO notified the appellant of that 
decision by letter dated March 8, 1999; the appellant has not 
appealed that decision.  


FINDINGS OF FACT

1.  The appellant has not submitted cognizable evidence 
showing that the claim for entitlement to service connection 
for cause of death is plausible or capable of substantiation.  

2.  The veteran died in March 1987 and the appellant did not 
file a claim for accrued benefits until November 1997.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for cause 
of death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for payment of accrued benefits for service 
connection for POW-related disabilities is not well grounded.  
38 U.S.C.A. §§ 1110, 5107, 5121 (West 1991 & Supp. 1999), 38 
C.F.R. § 3.1000(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no diagnosis of a heart 
impairment.  The veteran's cardiovascular system was 
consistently described as normal at discharge examinations 
and blood pressure readings were 122/80 and 123/80.  

In the PA AGO Form 23 Affidavit for Army Personnel, the 
veteran reported being a POW from April 10, 1942 to June 2, 
1942.  The veteran escaped on June 3, 1942, and reported 
being treated by his family for malaria.  He did not report 
instances of localized edema.  Nor is there reference to 
beriberi or heart problems.  

Subsequent to service, the veteran was admitted to the Army 
Station Hospital at Camp Aquino, Tarlac, in March 1980 with 
complaints of a prickling sensation of both the right upper 
and lower extremities, chest pain with dizziness and blurred 
vision, and "nuchal" pain and weakness on the right side of 
the body.  The veteran was diagnosed with a post 
cerebrovascular accident and hemiparesis on the right side.  

The veteran's death certificate indicates that he died in 
March 1987 after being admitted to the Dr. John Pauling J. 
Garcia Memorial Research and Medical Center. The death 
certificate lists the immediate cause of death as being 
cardiopulmonary arrest with the antecedent cause being a 
"CVA" and HPN "bleed", with an underlying cause of "HPN" 
(presumed to be hypertension).  Records from the medical 
center indicated that the final diagnosis was cardio-
pulmonary arrest secondary to a cardiovascular accident.  The 
report noted that termites had eaten the clinical records of 
the veteran.  

The appellant filed an application for dependency and 
indemnity compensation, death pension, and accrued benefits 
by a surviving spouse (DIC) in November 1997.  

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  


The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).  




If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service-
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for cause of death must be denied as not well 
grounded.  

The record shows that the veteran's immediate cause of death 
in March 1987 was cardio-pulmonary arrest.  There are no 
service medical records of any cardiac-related condition 
being treated, diagnosed, or otherwise identified during the 
veteran's active military service.  

There are no post-service medical records of any heart-
related condition being treated, diagnosed, or otherwise 
identified for many years following his discharge from 
military service.  The appellant did not indicate any 
treatment for a cardiac-related condition until 1979.  There 
are no post-service medical records noting a heart-related 
condition until the veteran's death in March 1987.  

The Board notes that the appellant referred to treatment for 
hypertensive cardiovascular disease in September 1979 at the 
V. Luna Medical Center.  The RO attempted to obtain records 
on the veteran from this location.  The Luna Medical Center 
responded that they had no records on the veteran.  

The appellant alleges that the veteran's death was secondary 
to POW-related disabilities.  The service department has 
certified that the veteran was a POW between April 10, 1942 
and June 2, 1942.  The appellant contends that her husband's 
condition was included among the diseases listed under 38 
C.F.R. § 3.309(c) (1998).  

As was stated above, a disease specific to former POW's 
listed in 38 C.F.R. § 3.309(c) (1998), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a) (1998).  Presumptive service connection may be 
established under section 3.309(c) when beriberi, including 
beriberi heart disease has been established.  Beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c) (1998).  

There is no evidence in the service records or processing 
affidavit of the veteran ever being diagnosed with or 
complaining of localized edema during his captivity.  Nor is 
there evidence anywhere in the record of the veteran ever 
being diagnosed with beriberi, beriberi heart disease, 
ischemic heart disease, or any other of the presumptive 
diseases listed under 38 C.F.R. § 3.309(c) (1998).  

Regarding the appellant's claim for accrued benefits, the 
appellant filed her application for DIC in November 1997.  
This included her claim for accrued benefits.  The appellant 
specifically raised the issue of accrued benefits in her VA 
Form 9, submitted in November 1998.  She has continued to 
appeal this issue.  

Pursuant to U.S.C.A. § 5121 (West 1991 & Supp. 1999), 38 
C.F.R. § 3.1000(c) (1998) states that an application for 
accrued benefits must be filed within one year after the date 
of death.  The veteran died in March 1987.  The appellant did 
not file a claim for accrued benefits until November 1997, 
the date of her DIC claim.  Because more than one year 
elapsed between the death of the veteran and the filing of 
the claim for accrued benefits, the appellant has no legal 
entitlement to accrued benefits and the claim for accrued 
benefits is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The appellant's claim is primarily based upon her own 
subjective allegations.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, the appellant's lay opinion is an insufficient 
basis upon which to find her claim well grounded for service 
connection for the cause of the veteran's death.  
Accordingly, as a well-grounded claim must be supported by 
competent evidence, not merely allegations, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.

The Board additionally notes that the appellant indicated in 
her DIC application that the veteran had active military 
service until 1968.  Also present in the record are records 
from the Philippine Veterans Affairs Office (PVAO) indicating 
that the veteran was receiving disability pension.  It is 
unclear from these records as to what type of pension the 
appellant was receiving and what he was receiving it for.  

In January 1999 the RO advised the appellant that she should 
secure all medical records of the veteran's treatment while 
he served on active duty in the Armed Forces of the Republic 
of the Philippines as well as any records pertaining to award 
of disability from the PVAO.  The appellant has not responded 
to this letter, and no additional evidence relating to such 
evidence has been submitted.  Therefore, in the present case, 
the RO satisfied its duty to inform the appellant under 38 
U.S.C.A. § 5103(a) (West 1991).  

The Board further finds that the RO properly advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and the appellant has not indicated the 
existence of any post-service medical evidence that would 
well ground her claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir 1997). 

As the appellant's claim for service connection for cause of 
death is not well grounded, the doctrine of reasonable doubt 
has no application to her case.  


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for cause of death, the 
appeal is denied.  

The appellant, not having submitted a well-grounded claim of 
entitlement to payment of accrued benefits for service 
connection for POW-related disabilities, the appeal is 
denied.   



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

